REASONS FOR ALLOWANCE



1.	Claims 16-30 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Joo, Dai and the other cited references do not teach of the claimed invention.

Please note significant elements, such as the layout of elements shown in Figure 3 and claimed in Claim 1. An emphasis is made on the claimed switch which converts a first voltage into a first enabling voltage according to a first enabling signal. This switch enables the claimed process such as to how and from the first conversion module (which has a bridgeless power factor correction circuit). Due to the absence of a standby circuit, an auxiliary path LLC control circuit is used instead, and while this concept is known in the art, the claimed layout is not taught. Finally, the timing of signals, such as the enable signals, etc, leads to a driving method using these structural elements in a way that is not taught by the prior art.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621